                  Case 19-11240-LSS        Doc 227     Filed 06/27/19       Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
______________________________
                                      )
In re:                                ) Chapter 11
                                      )
FTD Companies, Inc., et al.,          ) Case No. 19-11240 (LSS)
                                      )
                  Debtors.            ) (Jointly Administered)
                                      )
                                      ) Re: Docket Nos. 13, 196
______________________________        )

   NOTICE OF WITHDRAWAL OF OBJECTION OF COMMONWEALTH EDISON
      COMPANY AND SAN DIEGO GAS AND ELECTRIC COMPANY TO THE
       MOTION OF THE DEBTORS FOR INTERIM AND FINAL ORDERS (I)
   ESTABLISHING ADEQUATE ASSURANCE PROCEDURES WITH RESPECT TO
      THEIR UTILITY PROVIDERS AND (II) GRANTING RELATED RELIEF

        Commonwealth Edison Company and San Diego Gas and Electric Company (collectively,

the “Utilities”), hereby withdraw the Objection (Docket No. 196) to the Motion of the Debtors

For Interim and Final Orders (I) Establishing Adequate Assurance Procedures With Respect To

Their Utility Providers and (II) Granting Related Relief (Docket No. 13) pursuant to a settlement

between the Utilities and the Debtors.

Dated: June 27, 2019                     McCARTER & ENGLISH, LLP

                                         /s/ William F. Taylor, Jr.
                                         William F. Taylor, Jr. (#2936)
                                         405 North King Street, 8th Floor
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 984-6300
                                         Facsimile: (302) 984-6399
                                         E-mail: wtaylor@mccarter.com

                                         -and-




ME1 30804038v.1
                  Case 19-11240-LSS    Doc 227       Filed 06/27/19   Page 2 of 2



                                      Russell R. Johnson III (VSB No. 31468)
                                      John M. Craig (VSB No. 32977)
                                      LAW FIRM OF RUSSELL R. JOHNSON III, PLC
                                      2258 Wheatlands Drive
                                      Manakin-Sabot, Virginia 23103
                                      Telephone: (804) 749-8861
                                      Facsimile: (804) 749-8862
                                      E-mail: russell@russelljohnsonlawfirm.com
                                                john@russelljohnsonlawfirm.com

                                      Counsel for Commonwealth Edison Company and San
                                      Diego Gas and Electric Company




                                                 2
ME1 30804038v.1
